.^                                                                   ?Z,q=ft-oi
Mr. Mario Perez
TDCJ-CID #1534249
Connally Unit
899 Fm. 632                                                RE
Kenedy,Tx. 78119                                    COURT OF
March 21,2015
                                                                 25 2015
Texas Court of Criminal Appeals
Court Clerk-Mr-Abel Acosta                             Alflipl
P.O. Box 12308
Capitol Station
Austin,Tx.78711

Re: Ex parte Mario Perez, Trial Court Nos. 2006-CR^5055B-Wj., 2006-CR-5056B-W1,'
2006-CR-50"57B~Wi "(399th District Court Bexar County,Texas)

Dear Court Clerk:

Greetings,! reeieved your notation,verifying that the Court reeieved my moat recent
missive.All in regards;to the Writ of Habeas Corpus's in above cause numbers ..The Court
of Criminal Appeals response stated,(on March ]0^201.5 application for Writ of Mandamus
has been presented to the'Court.)NoWjcould you please inforra me,if the Court has granted
an order towards the application for Writ of Mandamus.Also could you please notify me upon
recieving my ibree. applications for Writ of Habeas Corpus,their supporting documents,
and related -records to your office.

THANK YOU VERY MUCH FOR YOUR TIME AND ASSISTANCE.

Respectfully submitted,




CC: File.